Citation Nr: 0202611	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  94-37 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a back disorder, and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2001), for disability of the heart, 
sternum and/or for osteomyelitis, claimed as a result of a VA 
surgical procedure.

4.  Entitlement to an increased evaluation for service-
connected psychophysiologic gastrointestinal disorder, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for service-
connected right shoulder disorder.

6.  Entitlement to an increased evaluation for service-
connected residuals of a left foot fracture.

7.  Whether clear and unmistakable error (CUE) exists in a 
prior rating decision (variously identified as dated in 
August 1982 or August 1992) relevant to the denials of 
service connection for disorders of the low back and right 
knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1953 
and was thereafter placed on the temporary disability retired 
list until discharged in May 1958.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the undersigned at a hearing in 
Los Angeles, California, held in September 2001.  A 
transcript of that hearing is associated with the claims 
folders.  

A review of the claims file reflects that the RO denied 
service connection for a low back disorder in an October 1990 
rating decision, which the veteran did not appeal.  As such, 
that decision became final.  The RO did not discuss the issue 
of whether new and material evidence had been submitted to 
warrant reopening that claim in the course of the current 
appeal, stemming from a June 1992 rating decision.  The Board 
is, however, required to consider the issue of finality prior 
to any consideration on the merits.  38 U.S.C.A. §§ 7104(b), 
5108; see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  Therefore, the issue has been rephrased on the first 
page of this decision.

A review of the record reflects that the veteran's 
representative has raised additional matters for 
consideration.  First, the representative discusses the 
veteran's entitlement to service connection for cardiac 
disease, claimed as having been incurred in or otherwise 
presumptive to the veteran's active service period.  The 
representative also discusses the veteran's entitlement to 
service connection for arthritis in multiple joints.  These 
matters were previously considered and denied by the RO in 
rating actions dated in January 1989 and October 1990, 
respectively.  To the extent the veteran desires to pursue 
such claims at this time, the matters are referred to the RO 
for action as appropriate, consistent with 38 U.S.C.A. § 5108 
(West 1991); 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).

The Board continues to note that the veteran has recently 
claimed entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  That matter has been neither procedurally 
prepared nor certified for appellate review and is 
accordingly referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The Board is undertaking additional development on the 
matters of entitlement to service connection for a back 
disorder (after having been reopened); entitlement to service 
connection for a right knee disorder; entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151; entitlement to 
an increased evaluation for service-connected 
psychophysiologic gastrointestinal disorder; currently 
evaluated as 10 percent disabling; and entitlement to an 
increased evaluation for service-connected residuals of a 
left foot fracture, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
by rating decision dated in October 1990 and properly advised 
him of that determination and his appellate rights; he did 
not appeal and the decision became final.

2.  The evidence submitted subsequent to the October 1990 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  A right shoulder disorder is manifested by motion 
limitation, pain and X-ray evidence of arthritis, without 
evidence that motion is limited to below the shoulder level 
and without evidence of any impairment of the clavicle, 
humerus or scapula.

4.  There is no final rating decision dated in August 1982 or 
August 1992 that denied service connection for the low back 
or the right knee; the veteran has perfected an appeal with 
respect to a rating decision dated in June 1992 that denied 
service connection for disabilities of the right knee and the 
back.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a low back disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for a right shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5201 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326).

3.  No valid CUE claim has been raised; the appeal must be 
dismissed.  38 U.S.C.A. §§ 7105(c); 38 C.F.R. §§ 3.104, 
3.105, 3.160(d), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the issues on appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations are liberalizing and are 
therefore applicable to the service connection and rating 
issues on appeal and decided herein below.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

The veteran is not prejudiced by its consideration of his 
service connection or increased rating claim pursuant to this 
new legislation and implementing regulations insofar as VA 
has already met all notice and duty to assist obligations to 
the veteran under the new law, to include as delineated under 
the newly promulgated implementing regulations.  In essence, 
the veteran in this case has been notified as to the laws and 
regulations governing entitlement to service connection, 
finality, reopening claims and rating evaluation, and has, by 
information letters, rating actions, the statement of the 
case and supplemental statements of the case, been advised of 
the evidence considered in connection with his appeal, and 
the evidence potentially probative of the claims throughout 
the procedural course of the claims process.  See 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)(1), (e)).  The Board also 
emphasizes that, with respect to the right shoulder claim, 
the claims file contains sufficient medical evidence, to 
include VA examination opinions relevant to the nature and 
severity of right shoulder manifestations, such that further 
examination is not necessary.

Finally, the veteran's representative has evidenced knowledge 
of the VCAA and its potential impact on the veteran's appeal.  
The representative has offered additional argument in 
connection with the appeal as recently as December 2001, and 
has, in fact, indicated that the record on the shoulder 
matter is adequate for Board adjudication.  As set out herein 
below, the Board's decision relevant to the back is limited 
to reopening that claim.  Further development prior to de 
novo review will be undertaken by the Board and the veteran 
will be apprised of all action taken and be given the 
opportunity to comment.  However, no prejudice results to the 
veteran in adjudicating the preliminary matter of reopening 
at this point.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

I.  Finality and Reopening Claims

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (2001).  The claim will not 
thereafter be reopened or allowed, except as provided by 
regulation.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  See 
also 38 C.F.R. § 3.105 (2001).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).  Then, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991); 
Hickson v. West, 12 Vet. App. 247 (1999).  The Board does not 
have jurisdiction to consider a previously adjudicated claim 
unless new and material evidence is presented.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

As effective prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Analysis

In October 1990, the RO considered and denied the veteran's 
May 1989 claim of entitlement to service connection for 
disability of the lumbar spine.  The RO considered the 
veteran's service medical records, which are negative for any 
diagnoses pertinent to the spine.  Service medical records do 
include report of back aches in 1953; clinical evaluation of 
the lumbar spine at that time was essentially negative and 
the orthopedic consultant specifically opined that the 
veteran's complaints of backaches were due to his gastro-
intestinal symptoms.  No lumbar problems were shown at 
discharge.

In October 1990, the RO also considered post-service records 
of VA outpatient treatment and VA examination reports, noting 
the absence of diagnosed lumbar problems until many years 
after service discharge.  A brief summary of that evidence is 
as follows:  

A VA examination report dated in July 1979 notes a normal 
lumbar spine; X-rays at that time revealed cervical spine 
disc problems without note of lumbar spine disability.  VA 
records dated in the 1980s and up to 1990 generally reflect 
medical following and evaluation for residuals of the 
veteran's cerebrovascular accident, to include as affecting 
the extremities, and for his open heart surgery and recovery.  
Records also note arthritis in the neck and left shoulder.  

One VA hospital discharge summary from February 1986 includes 
note of arthritis in the back, without specific clinical 
findings.  A medical report dated from September to October 
1987 shows the spine to be without deformities and without 
noted neurologic impairment.  A VA outpatient record dated in 
September 1988 includes the veteran's report of low back pain 
of 36 years' duration after having been hit in the back in a 
football game.  Examination revealed significant lumbar 
lordosis and the examining physician noted X-rays indicative 
of disc degeneration; the impression was degenerative joint 
disease of the lumbar spine.  A record dated in October 1988 
notes a 25-year history of chronic back pain; the impression 
was lumbar spine degenerative joint disease, with the medical 
assessment that due to other medical problems the only 
recommended treatment was physical therapy.  A Physical 
Therapy note dated in November 1988 notes low back pain of 
20-years' duration with a recent exacerbation.  A January 
1989 record notes chronic low back pain associated with 
multiple medical problems.  Diagnostic testing conducted in 
December 1988 and January 1989 revealed degenerative changes 
and disc herniation of the lumbar spine.  An April 1990 
report includes note of a history of lumbar spine disc 
disease.  

The veteran did not appeal the October 1990 decision and such 
became final.  See 38 C.F.R. §§ 20.200, 20.302, 20.1103.  
Since the October 1990 decision, the RO has received 
additional medical evidence and argument, pertinent to the 
presence and duration of lumbar spine disability.

A physical therapy record dated in January 1992 includes note 
of chronic low back pain with arthritis.  A VA discharge 
summary from a June to July 1993 hospitalization period shows 
diagnosis of back pain secondary to multiple ruptured lumbar 
discs.  In March 1994, the veteran testified at a personal 
hearing.  He testified that he had had lower back problems in 
the military, and that military personnel had advised him he 
had ruptured discs.  The veteran indicated such was noted in 
service records as back pain and that service personnel 
advised him that would be sufficient to document his problem.  

A January 1995 VA outpatient record includes note of 
complaints of increased back pain after a fall in January 
1995 when the veteran slipped in the rain.  A June 1995 
hospital record includes diagnosis of a herniated lumbar 
disc.  In July 1995, the veteran complained of low back pain 
of 40 years' duration.  A VA outpatient record dated in 
August 1995 includes note of the veteran's complaint of 
chronic low back pain since incurring injury while in the 
service.  A September 1995 report of VA hospitalization 
includes a diagnosis of herniated disc with chronic lower 
back pain and severe degenerative joint disease.  In 
October 1995, the veteran complained of intractable back 
pain.  

The January 1996 report of VA examination includes the 
veteran's reported history of having injured his back during 
service with subsequent diagnosis of traumatic arthritis.  
The examiner concluded that the veteran had a history of 
sustained trauma and documented degeneration.

At his September 2001 hearing the veteran reported having 
injured his back during service while playing football.  He 
indicated that he complained in service and that a doctor 
noted a ruptured disc or discs in his records.  He reported 
continuous problems since that time.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In this case, 
the additional evidence added to the record since the October 
1990 rating decision includes multiple accounts of the 
veteran's history of in-service back injury and ongoing low 
back problems.  The record also newly contains an examination 
report, dated in January 1996, that appears to relate current 
back diagnoses, confirmed by diagnostic testing, to the 
veteran's reported history of in-service injury.  Such 
evidence, if credible, contributes to a more complete picture 
of the nature and etiology of the veteran's claimed back 
disability.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.  Thus, the additional evidence is accepted as 
credible for the sole purpose of reopening the veteran's 
claim.

The Board emphasizes, however, that in consideration of the 
merits of a claim the Board is not bound to accept medical 
opinions which are based on history supplied by the veteran 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond v. 
Brown, 6 Vet. App. 69 (1993) and most recently, Pond v. West, 
12 Vet. App. 341 (1999) where the appellant was himself a 
physician.  Rather, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  

Adjudication of the merits of the veteran's claim is deferred 
pending the completion of additional development, which will 
be undertaken by the Board. 

II.  Right Shoulder Rating Evaluation

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2001).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69 (2001).

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
X-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees, abduction zero to 180 degrees, 
and internal and external rotation 90 degrees.  38 C.F.R. § 
4.71, Plate I (2001).

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  When motion is limited to 25 
degrees from the side a 40 percent rating is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.

38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001) pertains to 
other impairment of the humerus.  A 20 percent evaluation is 
warranted for impairment of the major extremity caused by 
malunion resulting in moderate deformity, or by infrequent 
episodes of dislocation at the scapulohumeral joint and 
guarding of movement at the shoulder level.  Frequent 
episodes of dislocation and guarding of all arm movements 
warrants assignment of a 30 percent evaluation.  A 50 percent 
evaluation is assigned where there is fibrous union, a 60 
percent evaluation is warranted for nonunion or a false flail 
joint, and an 80 percent evaluation is warranted for loss of 
the humeral head (a flail shoulder).

38 C.F.R. § 4.71a, Diagnostic Code 5203 (2001) pertains to 
impairment of the clavicle or scapula.  A maximum 20 percent 
evaluation is warranted for clavicular or scapular 
dislocation.

Factual Background

By rating decision dated in October 1979, the RO established 
service connection for degenerative arthritis of the right 
shoulder and assigned a 10 percent rating.  That evaluation 
has remained in effect to date.

In December 1995, the veteran claimed entitlement to an 
increased rating for his right shoulder disorder.  

In January 1996, the veteran appeared for VA examination of 
his joints.  The examiner noted the veteran was able to 
abduct, internally rotate and externally rotate both 
shoulders to the fullest extent.  There was no evidence of 
atrophy or fasciculations of any muscle group in the upper 
limbs and the veteran's reflexes were intact.  In January 
2000, the veteran underwent VA examination relevant to his 
sternum.  At that time the examiner also noted that the 
veteran had a full range of motion of both upper extremities 
and that his strength was normal.  The examiner acknowledged 
some pain when the veteran was working against resistance.

The veteran presented for comprehensive VA examination of his 
right shoulder in November 2000.  At that time, he complained 
of pain, weakness, stiffness, recurrent subluxation, 
instability, locking, dislocation, fatigue and a lack of 
endurance in the right shoulder on a constant basis.  He gave 
no report of seeking treatment for episodes of dislocation, 
etc.  Examination revealed acromioclavicular point 
tenderness.  There was no evidence of heat, redness, 
swelling, effusion, drainage, abnormal movement, instability 
or weakness.  The veteran demonstrated flexion to 
110 degrees, with pain, and abduction, internal and external 
rotation each to 80 degrees, with pain.  The examiner opined 
that the range of right shoulder motion was affected by pain 
at the extreme ranges of motion.  The examiner stated that 
there was no evidence of fatigue, weakness, incoordination or 
a lack of endurance.  The examiner concluded that the veteran 
should avoid lifting more than 20 pounds and should also 
avoid overhead reaching and crawling activities.

VA outpatient records contemporary to the appeal period are 
negative for note of episodes of dislocation or other 
clinical findings or conclusions specific to the veteran's 
right shoulder.

At a hearing conducted in September 2001, the veteran 
reported that he takes medication for pain caused by 
arthritis, to include in his shoulder, and also indicated his 
shoulder motion is affected by the pain.  He testified that 
he is right handed and that he has difficulty lifting his arm 
over his head, such as when combing his hair.  He also 
reported that his right shoulder symptoms are worse in the 
cold, but that he has pain every day.

Analysis

The veteran is in receipt of a 10 percent rating for his 
right shoulder, based on the presence of arthritis resulting 
in a limitation of motion of the right shoulder.  Ten percent 
is the maximum rating warranted for arthritis in one joint 
where limitation of motion is noncompensable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

There is evidence of a limitation of right shoulder motion in 
that the veteran demonstrated less than the defined ranges of 
normal shoulder motion, see 38 C.F.R. § 4.71, Plate I, at the 
time of examination in November 2000.  The totality of the 
competent medical evidence contemporary to this appeal, 
however, does not show that the veteran's right shoulder 
motion is limited to a degree warranting assignment of a 
higher rating under Diagnostic Code 5201.  The Board 
emphasizes that even with consideration of the veteran's 
pain, he has demonstrated full motion in connection with 
several examinations and, at most, has shown motion limited 
to 110 degrees flexion, which is above shoulder level and 
thus does not warrant assignment of a 20 percent rating under 
Diagnostic Code 5201.

The Board continues to note that in determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 (2001) are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Such provide as follows:

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The November 2000 VA examiner specifically considered factors 
such as those set out above.  That examiner noted that the 
veteran's motion range was affected by pain, however, the 
examiner clearly opined that there was no evidence of 
fatigue, weakness, incoordination, or a lack of endurance 
associated with the veteran's right shoulder disability and 
resulting in additional motion limitation or functional loss.  
Such conclusion is consistent with the other examination 
evidence.  For instance, in January 1996 there was no 
evidence of atrophy or diminished reflexes, nor was there 
even evidence of right shoulder motion limitation at that 
time.  And, in January 2000, the veteran again had a full 
range of right shoulder motion and normal upper extremity 
strength; the examiner noted only that the veteran 
experienced some pain with resistance.  The Board notes that 
the veteran, in connection with his hearing, has himself 
reported that his primary right shoulder symptom is arthritic 
pain affecting his motion.  The currently assigned 10 percent 
rating is assigned under a diagnostic code specifically 
contemplating disability due to pain and motion limitation 
caused by right shoulder arthritis.  See Diagnostic Code 
5003.  Based on the above, no higher rating is warranted 
based on consider of 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 
supra.

The Board has also considered the veteran's complaints of 
dislocation and instability of the right shoulder, stated to 
the November 2000 VA examiner.  Notably, the VA outpatient 
records contemporary to this appeal reflect no complaint of 
or treatment for such and the veteran has not reported 
seeking treatment for right shoulder dislocations.  The 
record is further without competent clinical evidence of any 
dislocation, instability, or any malunion, nonunion or other 
deformity of the humerus, scapula or clavicle so as to 
warrant application of Diagnostic Codes 5202, 5203.  
Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  

In sum, absent evidence of additionally limited motion or 
additional functional loss such as due to impairment of the 
scapula, humerus or clavicle, or due to factors such as those 
discussed in DeLuca, no higher schedular evaluation is 
warranted.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, such as in this 
case, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).  This is a case where the evidence is not 
in relative equipoise; rather, the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
10 percent for arthritis of the right shoulder.  The claim is 
accordingly denied.

III.  CUE

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Regulations 
define a finally adjudicated claim as an application, formal 
or informal, which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).

Inherent in the concept of CUE is that a final determination 
of the agency of original jurisdiction (RO) was clearly and 
unmistakably erroneous.  A finally adjudicated claim occurs 
only where an application, formal or informal, has been 
allowed or disallowed and that determination has become 
final.  38 C.F.R. § 3.160(d).  

In correspondence received in December 1997, the veteran's 
representative asserted "error" relevant to the RO's 
failure to mention certain service medical entries in 
documents to include a "rating decision dated 8-11-92" and 
argued that such failure amounted to CUE in the decision to 
deny service connection for right knee and low back 
disorders.  A review of the record shows that there is, in 
fact, no rating decision of record dated August 11, 1992, in 
which to claim CUE.  

The Board notes that the RO did deny service connection for 
the right knee and for the back in a rating decision dated in 
June 1992.  To this decision, the veteran timely filed a 
notice of disagreement, received on August 11, 1992.  
(Possibly this is the origin of the confusion about the date 
of the rating decision, evidenced by the service 
representative.)  The veteran has, however, perfected an 
appeal to that rating decision and it did not become final.  
See 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2001).  As such, 
there can be no valid claim of CUE in the June 1992 rating 
decision.  38 C.F.R. §§ 3.105(a), 3.160(d).  To consider such 
a claim would impose a higher standard of proof on the 
veteran, that of showing clear and unmistakable error in the 
rating decision, than the law requires.  

Moreover, the Board notes that the RO adjudicated the 
question of whether CUE exists in an August 11, 1982 rating 
decision.  (Both the rating decision of April 2000 and the 
statement of the case dated in September 2000, pertaining to 
the CUE issue, refer to this 1982 date.)  Again, no rating 
decision of that date is associated with the current record.  
In fact, a review of the record fails to show that the 
veteran even claimed entitlement to service connection for 
the right knee or the low back prior to 1990.  Insofar as 
there is no final determination relevant to service 
connection for the right knee or the back dated in either 
August 1982 or August 1992, there can be no valid claim of 
CUE in such decisions.  38 U.S.C.A. § 5112; 
38 C.F.R. § 3.105(a).  

The Board recognizes that the RO denied service connection 
for a lumbar spine disability by rating decision dated in 
October 1990, a rating decision the veteran did not appeal.  
See 38 C.F.R. §§ 20.200, 20.302.  The veteran has not, 
however, claimed CUE in the October 1990 rating decision 
pertinent to the low back.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  In this instance the Board 
concludes that the veteran has not properly raised the issue 
of CUE in any previous rating decision relevant to the denial 
of service connection for the right knee or the low back; 
thus, his appeal on that basis is dismissed.


ORDER

The claim of entitlement to service connection for a back 
disorder is reopened; to that extent only the appeal is 
granted.

An increased rating for a right shoulder disorder is denied.

The claim of CUE in an "August 1982" or "August 1992" 
rating decision is dismissed.




		
	Nancy R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

